DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 2 and 18 have been canceled, and claims 1, 3-4, 12-13, 15, 17, and 19-20 have been amended.  Claims 1, 3-17, and 19-20 are pending in the current application.
Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed 10/18/2021, with respect to independent claims 1 and 17 have been fully considered and are persuasive.  The rejection of independent claims 1 and 17 under 35 U.S.C. 103 has been withdrawn.  The rejection of dependent claims 3-12 and 19-20 has also been withdrawn for depending on independent claims 1 and 17, respectively.
However, applicant's arguments regarding independent claims 13 and 15 have been fully considered but they are not persuasive.
	Applicant argues that Agarwal does not teach or suggest “disabling of link-layer segmentation prior to a link-connectivity change,” as recited in independent claims 13 and 15.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Agarwal teaches a modem capable of packet segmentation and packet scheduling (Agarwal - Paragraph [0050], note a variety of functions may be performed by the modem units, such as packet segmentation (which can be enabled or disabled) and reassembly, packet queuing, scheduling, and queue management).  Additionally, Agarwal later discloses that the packet segmentation can be controlled, particularly before IP processing (Agarwal - Paragraph [0057], note user IP packets may be fragmented into packet segments and reassembled at the modem unit 115 before IP processing).  Since Agarwal teaches both packet segmentation and scheduling, it would have been obvious to one of ordinary skill in the art control when packet segmentation occurs.   Therefore, Agarwal still teaches “disabling of link-layer segmentation prior to a link-connectivity change,” as recited in independent claims 13 and 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 2018/0084476 A1), hereinafter referred to as Kay, in view of Roy et al. (US 2016/0183126 A1), hereinafter referred to as Roy, and Agarwal (US 2010/0315949 A1).

	Regarding claim 13, Kay teaches an edge-node (Kay - Fig. 1A, Fig. 2A/2B; Paragraph [0028], note respective ground terminals 111 (edge nodes) located within cells 111; Paragraph [0031], note the terminals 111 may each serve as a user network interface (UNI), and may be located at a gateway terminal) comprising:
	a transceiver configured to communicate with one or more satellites of a non-geosynchronous orbit (NGSO) satellite constellation, one or more user terminals and one or more gateways (Kay - Fig. 1A, Fig. 2A/2B; Paragraph [0026], note one or more non-geosynchronous orbit (NGSO) airborne communications platforms; Paragraph [0027], note the satellite communications system includes a plurality of satellites 101 (i.e., a constellation of NGSO satellites, see Paragraph [0030]); Paragraph [0028], note respective ground terminals 111 (edge nodes) located within cells 111; Paragraph [0031], note the terminals 111 may each serve as a user network interface (UNI), and may be located at a gateway terminal); and
	hardware configured by a controller (Kay - Paragraph [0043], note the routes stored in a routing table for a particular circuit between two UNIs), to perform at precise times:
	forwarding table and destination ID updates (Kay - Paragraph [0043], note the routes stored in a routing table for a particular circuit between two UNIs will continually change over time (implying that the routing tables are updated) as the satellites of the constellation change, each UNI will be provided with an uplink burst time plan providing timing/synchronization information as to when to transmit the data packets; Paragraph [0050], note the uplink UNI terminal processes the data packet based on an anticipated delay for an anticipated transmission time);
	duplication of packets for a period of time (Kay - Paragraph [0051], note the source terminal is configured to replicate packets known to arrive near timing boundaries to mitigate timing errors/packet loss),
	wherein the edge-node comprises a gateway or a user terminal (Kay - Paragraph [0028], note respective ground terminals 111 (edge nodes) located within cells 111; Paragraph [0031], note the terminals 111 may each serve as a user network interface (UNI), and may be located at a gateway terminal).
	Kay does not teach hardware configured by a controller for minimizing packet losses.
	In an analogous art, Roy teaches hardware configured by a controller for minimizing packet losses (Roy - Fig. 1; Paragraph [0024], note system and methods that consider guaranteed bandwidth (including CIR as well as predetermined quality of service (QoS)); Paragraph [0027], note satellite network 10 including multiple satellites 12, remote terminals 14, radio frequency terminals 16, SGW 19, IPGWs 20, etc.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Roy into Kay in order to enforce minimum bandwidth requirements on a channel to adapt to changing user bandwidth demands (Roy - Paragraphs [0023]-[0024]).
	The combination of Kay and Roy still does not teach disabling of link-layer segmentation prior to a link-connectivity change.
	In an analogous art, Agarwal teaches disabling of link-layer segmentation prior to a link-connectivity change (Agarwal - Paragraph [0050], note a variety of functions may be performed by the modem units, such as packet segmentation (which can be enabled or disabled) and reassembly).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Agarwal into the combination of Kay and Roy in order to modify the system of Kay to take into account the movement of terminals within the routing tables, allowing for further dynamic allocation of downlink bandwidth (Agarwal - Paragraphs [0116]-[0119]).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as the combination of claim 13 above, except the claim is written from the perspective of a satellite, which is taught by Kay (Kay - Fig. 1A, Fig. 2A/2B; Paragraph [0026], note one or more non-geosynchronous orbit (NGSO) airborne communications platforms; Paragraph [0027], note the satellite communications system includes a plurality of satellites 101 (i.e., a constellation of NGSO satellites, see Paragraph [0030])).

Claims 14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Roy and Agarwal as applied to claims 13 and 15 above, and further in view of Agarwal et al. (US 2008/0220771 A1), hereinafter referred to as Agarwal(2).

	Regarding claim 14, the combination of Kay, Roy, and Agarwal does not teach wherein, to minimize packet losses, the transceiver is further configured to perform re-forwarding of enqueued packets that could not be transmitted at the link layer.
	In an analogous art, Agarwal(2) teaches wherein, to minimize packet losses, the transceiver is further configured to perform re-forwarding of enqueued packets that could not be transmitted at the link layer (Agarwal(2) - Paragraph [0105], note the modem may store the data packet in buffers, using the destination address, the processor may perform a lookup to determine a forwarding destination for the buffered data packet; Paragraph [0107], note if the lookup determines that the data packet is destined for one or more grounds terminals, the buffered data packet may be forwarded to a second modem).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Agarwal(2) into the combination of Kay, Roy, and Agarwal in order to better utilize available bandwidth (Agarwal(2) - Paragraph [0004]).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 14.
Allowable Subject Matter
Claims 1, 3-12, 17, and 19-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cheng et al. (US 7,359,344 B1) discloses rate shaping rules for allocating committed information rate for geo-synchronous satellites and reducing jitter in wireless channels.
	Anders et al. (US 2016/0204853 A1) discloses routing of data based on committed information rate.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461